Crew III, J.
Appeal from a judgment of the Supreme Court (Sheridan, J.), rendered March 20, 1996 in Schenectady County, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant, disregarding an order of protection in favor of his estranged wife, was arrested after he unlawfully entered her house through a window. As a consequence, defendant was indicted and charged with burglary in the second degree and criminal contempt in the second degree. Following a negotiated plea to attempted burglary in the second degree in satisfaction of the indictment, defendant was sentenced as a second felony offender to an indeterminate term of imprisonment of 2 to 4 years. Additionally, Supreme Court entered an order of protection in favor of defendant’s estranged wife.
Contrary to defendant’s assertion, our review of the record reveals that his plea was knowingly, voluntarily and intelligently made, during the course of which he admitted guilt as to each and every element of the crime (see, People v Sloan, 228 AD2d 975, lv denied 88 NY2d 994). We also reject defendant’s contention that Supreme Court erred in imposing an order of protection because the entry of such an order had not been part of the plea agreement. An order of protection, where appropriate, may be issued independent of a plea agreement (see, CPL 530.13 [4]; see also, People v Oliver, 182 AD2d 716). We have considered defendant’s remaining contentions and find them either lacking in merit or unpreserved for our review.
Mikoll, J. P., Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.